Title: To Thomas Jefferson from Jacob Abbot Cummings, 9 May 1825
From: Cummings, Jacob Abbot,Hilliard, William
To: Jefferson, Thomas


Hond Sir,
Boston,
May 9th 1825.
I have prepared & send by mr. Cooledge, a Bond for the fulfilment of the contract made on the 8th of April last. Mr C. I presume will satisfy you respecting the sufficiency of the security. I would take the liberty of suggesting the expediency of making the deposit of the money, either at the branch bank in Boston, or the parent Bank in Philadelphia, as the U.S. Bills payable in Richmond are always subject to a discount, of at least ½ pr. Ct. on Philadelphia, I think that they might be cashed at par. This will be a saving to the institution, & prevent the trouble of negotiation, which is sometimes difficult, so far south. you will have the goodness to forward particular instructions with the Catalogue in regard to the editions, especially in the Law & medical departments, as the American editions in these two branches are generally subject to much greater alterations, if not improvements, than those of any other. I hope it will be found practicable to extend the amount to ten or fifteen thousand dollars more, as my commission is considered as extremely low. I considered it so at the time; but other considerations of some advantage resulting from the supply of the students operated as an inducement to close the bargain. I trust, that a reference to these circumstances, will induce the faculty to favor me with such farther orders, as they may need. It will be my endeavor to execute the trust to the satisfaction of all concerned, & hope to merit and receive their confidenceWith great respect, I remain your obedt ServtWilliam Hilliard, for  Cummings, Hilliard & Co.